IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-14-00138-CV

RONALD J. HOLLEMAN,
                                                              Appellant
v.

CENTERVILLE INDEPENDENT SCHOOL DISTRICT,
                                   Appellee


                            From the 87th District Court
                                Leon County, Texas
                              Trial Court No. T-13-499


                           MEMORANDUM OPINION


       Ronald J. Holleman, an inmate, appeals the trial court’s judgment in this case. In

this appeal, Holleman has filed an affidavit (declaration) of inability to pay costs.

       Effective January 1, 2012, Chapter 14 was amended to apply to an action,

including an appeal or an original proceeding, brought by an inmate in a district,

county, justice of the peace, or small claims court, or an appellate court in which an

affidavit of indigence is also filed. TEX. CIV. PRAC. & REM. CODE ANN. § 14.002(a) (West

Supp. 2013) (emphasis added); Douglas v. Turner, ___ S.W.3d ___, ___, 2013 WL 2245653,
at *1 (Tex. App.—Waco May 9, 2013, no pet. h.). Chapter 14’s requirements thus apply

when an inmate files an appeal or an original proceeding. Douglas, ___ S.W.3d at ___,

2013 WL 2245653, at *1.

       Section 14.004(a) requires the inmate to file an affidavit or declaration “relating to

previous filings” in which the inmate must detail all previous actions filed pro se, other

than a suit under the Family Code, accompanied by a certified copy of the inmate’s

account statement. TEX. CIV. PRAC. & REM. CODE ANN. § 14.004(a), (c) (West Supp. 2013).

The statement must “reflect the balance of the account at the time the claim is filed and

activity in the account during the six months preceding the date on which the claim is

filed.” Id. § 14.004(c) (West Supp. 2013); 14.006(f) (West 2002). The filings required by

Chapter 14 are “an essential part of the process by which courts review inmate

litigation.” Douglas, ___ S.W.3d at ___, 2013 WL 2245653, at *1 (citing Hickson v. Moya,

926 S.W.2d 397, 399 (Tex. App.—Waco 1996, no writ)).

       The failure to file the affidavit or declaration “relating to previous filings” can

result in dismissal without notice or hearing.        Id. (citing Amir-Sharif v. Mason, 243
S.W.3d 854, 857 (Tex. App.—Dallas 2008, no pet.); Thompson v. Rodriguez, 99 S.W.3d 328,

329-30 (Tex. App.—Texarkana 2003, no pet.); and Jackson v. Tex. Dep't of Crim. Just., 28
S.W.3d 811, 814 (Tex. App.—Corpus Christi 2000, pet. denied)). Furthermore, when the

inmate fails to comply with the affidavit requirements, the court may assume that the

current action is substantially similar to one previously filed by the inmate and is thus

frivolous. Id. (citing Altschul v. TDCJ - Inmate Trust Fund Div., No. 10-11-00084-CV, 2012
WL 851681, at *1, 2012 Tex. App. LEXIS 2025, *3 (Tex. App.—Waco Mar. 14, 2012, pet.

Holleman v. Centerville Independent School District                                    Page 2
denied) (mem. op.); Bell v. Tex. Dep't of Crim. Just., 962 S.W.2d 156, 158 (Tex. App.—

Houston [14th Dist.] 1998, pet. denied)).

        In this appeal, Holleman did not file an affidavit or declaration “relating to

previous filings” nor did he file a certified copy of his inmate account statement. We

thus dismiss as frivolous this appeal without notice.1 Id., ___ S.W.3d at ___, 2013 WL
2245653, at *2; see also Hickman v. Tex. Dep't of Crim. Just., No. 13-12-00437-CV, 2013 WL
3770916, at *3 (Tex. App.—Corpus Christi Jul. 18, 2013, no pet. h.) (mem. op.).



                                                         REX D. DAVIS
                                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed as frivolous
Opinion delivered and filed July 17, 2014
[CV06]




1 A motion for rehearing may be filed within 15 days after the judgment or order of this Court is
rendered. TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by the
Texas Supreme Court, a petition for review must be filed with the Texas Supreme Court clerk within 45
days after either the date the court of appeals’ judgment was rendered or the date the last ruling on all
timely motions for rehearing was made by the court of appeals. TEX. R. APP. P. 53.7(a).

Holleman v. Centerville Independent School District                                                 Page 3